        Case 1:20-cv-00349-LJV Document 4 Filed 04/27/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA


  DEBORAH LAUFER, Individually,                    :
                                                   : Case No.: 1:20-cv-00349-JLS
                 Plaintiffs,                       :
  v.                                               :
                                                   :
  SHRIJI SWAMI LLC, A Georgia                      :
  Corporation,                                     :
                                                   :
            Defendant.                             :
  ____________________________________


NOTICE OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL

       Plaintiff, by and through undersigned counsel, hereby notifies this Court
pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed with prejudice as
to all claims, causes of action, and parties, with each party bearing that party’s
own attorney’s fees and costs.


Dated: April 27, 2020

 /s/ Tristan W. Gillespie
 Tristan W. Gillespie, Esq.

 THOMAS B. BACON, P.A.
 5150 Cottage Farm Rd.
 Johns Creek, GA 30022

 ATTORNEYS FOR PLAINTIFF,
 DEBORAH LAUFER


                                         1
     Case 1:20-cv-00349-LJV Document 4 Filed 04/27/20 Page 2 of 2




                           ORDER OF DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), IT IS ORDERED THAT

THIS ACTION BE, AND HEREBY IS, DISMISSED WITH PREJUDICE as to

all claims, causes of action, and parties, with each party bearing that party’s own

attorney’s fees and costs. The Clerk is directed to close the file.



Dated: April 27, 2020



                            ___________________________
                           UNITED STATES DISTRICT JUDGE




                                         2
